DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, filed 06/30/2021, with respect to independent claim 1 have been fully considered and are persuasive.  The previous rejection of record has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed fluid dispenser with zero displacement sealing device is considered allowable because of the dual action connecting rod connected to two separate diaphragms for loading and dispensing from the device. In particular, a diaphragm assembly including a first diaphragm within the receiving chamber and a second diaphragm within the dispensing chamber; the first diaphragm being operably connected to the second diaphragm for movement between a first position and a second position. Further, a displacement chamber adjacent the second end of the dispenser housing in communication with the dispensing chamber, the diaphragm assembly being movable between the first position wherein the first diaphragm moves the fluid from the receiving chamber to the dispensing chamber along the fluid flow path and the second position wherein the second diaphragm moves the fluid from the dispensing chamber to the displacement chamber; and a connecting rod, wherein the first and second diaphragms are attached . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kader (US 2019/0388912 A1) is cited disclosing a precise dispenser with diaphragms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754